Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-7 in the reply filed on 5/9/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first cell stack in which a solid salt chamber and a precipitation chamber are alternately formed through a cation-exchange membrane and an anion-exchange membrane mounted alternately…”. Therefore, only a single solid salt chamber, a single precipitation chamber, a single cation-exchange membrane and a single anion-exchange membrane are claimed and it is unclear how they can be formed alternately. Further confusion is added with the limitation “... and first water-soluble solid salt and second water-soluble salt filling the solid salt chamber, wherein the first water-soluble solid salt and the second water-soluble salt alternately fill the solid salt chamber…”. Given that only one solid salt chamber is claimed it is unclear how it can be alternately filled. Without reading into the specification it is unclear if sometimes the solid salt chamber is filled with the first salt or alternatively the solid salt chamber can be filled with second salt or if both are alternately added the same solid salt chamber. Examiner suggests amending the claims to recite a plurality of each type of chamber and membrane, and claiming that the first water-soluble solid salt fills a first solid salt chamber and the second water-soluble solid salt fills a second solid salt chamber, while reciting where each chamber is placed in the structure. 
 Claim 5 recites the same limitations as claim 1 and therefore presents the same lack of antecedent basis issues for the solid salt chambers being alternately filled, in addition to the precipitation chamber and membranes. For example, claim 5 recites “…first water-soluble solid salt and second water-soluble solid salt filling the solid salt chamber of the second cell stack…”. Therefore, as presently claimed the first and second salts both fill the same single solid salt chamber. Appropriate correction is required.  
Claim 2 recites “…cations of the first water-soluble solid salt and anions of the second water-soluble solid salt and anions of the first water-soluble solid salt and cations of the second water-soluble solid salt are precipitated in a neighboring precipitation chamber while generating a precipitate therein”. This limitation reads as the cations and anions of the first water-soluble solid salt and the cations and anions of the second water-soluble solid salt are all precipitated together in the single claimed precipitation chamber where in light of the disclosure, cations of the first water-soluble solid salt and anions of the second water-soluble solid salt are precipitated in the first precipitation chamber generating a precipitate therein and anions of the first water-soluble solid salt and cations of the second water-soluble solid salt are precipitated in the second precipitation chamber generating a precipitate therein, therefore needing a first precipitation chamber and a second precipitation chamber. Appropriate correction is required. 
Claim 2 recites “…a precipitate is formed therein”. It is unclear if this precipitate is a different precipitate than that of independent claim 1. In light of the disclosure, the examiner will interpret this limitation as “…the precipitate”.
Claims 4 and 6 recite “an anode and a cathode facing each other; and an oxidation chamber and a reduction chamber formed between the anode and one surface of the first cell stack and between the cathode and the other surface of the first cell stack”. Using the broadest reasonable interpretation, and without importing limitations of the disclosure into the recited claim limitation it appears that an oxidation chamber and a reduction chamber formed between the anode and one surface of the first cell stack and an oxidation chamber and a reduction chamber formed between the cathode and the other surface of the first cell stack. However, based on the disclosure, this limitation should recite that the oxidation chamber is formed between the anode and one surface of the first cell stack and the reduction chamber is formed between the cathode and the other surface of the first cell stack. Appropriate correction is required. 
Claim 7 recites “the first solid salt chamber” and “the second precipitation chamber”. There is insufficient antecedent basis for this limitation in the claim. Using the broadest reasonable interpretation claim 7 will be interpreted based on amendments to claim 1, with a recitation including a first solid salt chamber comprising first water-soluble solid salt and a second solid salt chamber comprising second water-soluble solid salt. Therefore, “the second precipitation chamber” will be interpreted as the second solid salt chamber. 
	Claim 3 is rejected for depending on rejected independent claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freydina (US 2007/0295604).
Regarding claim 1, Freydina a reverse electrodialysis device (P8-15) comprising: 
a first cell stack in which a solid salt chamber, or depleting compartments D1/D2 and a precipitation chamber, or concentrating compartments C1/C2 are alternately formed through a cation-exchange membrane c and an anion exchange membrane a mounted alternatively (P23-29. 46-47; Fig. 2); 
and first water-soluble solid salt and second water-soluble salt filling the solid salt chamber (P6. 16. 46-47 – specifying solution has salt species that are depleted or precipitate into precipitating/concentrating chambers), 
wherein the first water-soluble solid salt (P16. 46-47; Fig. 2 – with salt solution AB in depleting chamber D1) and the second water-soluble salt (P16. 46-47; Fig. 2 – with salt solution CD in depleting chamber D2) alternately fill the solid salt chamber and react with each other to generate a precipitate in the precipitation chamber (P16. 26-30. 46-47; Fig. 2 – where product is formed) when water is supplied (P6-8. 33 – where water is treated, or the salts are removed). 
Regarding claim 2, Freydina teaches when water is supplied, cations of the first water-soluble solid salt and anions of the second water-soluble solid salt and anions of the first water-soluble solid salt and cations of the second water-soluble solid salt are precipitated in a neighboring precipitation chamber while generating a precipitate therein (P30-32. 46-47; Fig. 2 – wherein first and second products are formed). 
Regarding claim 4, Freydina teaches an anode 234 and cathode 232 facing each other (P47; Fig. 2); and an oxidation chamber C2 and a reduction chamber C2 formed between the anode and one surface of the first cell stack and between the cathode and the other surface of the first cell stack (Fig. 2 - reduction chamber with H C2 adjacent cathode 232 and oxidation chamber C2 with OH adjacent anode 234). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Freydina as applied to at least claim 1 above.
Regarding claim 3, Freydina teaches the reverse electrodialysis device according to claim 1, the rejection included herein in its entirety. 
Freydina teaches the precipitate is formed by the first cation with the second anion and the first anion with the second cation (P32). Freydina teaches that these precipitate species are not limited, but may formed from a product of example cations such as Mn, Pb, Ca, Mg, etc. and example anions such as CO3, OH, and SO4 etc. or any other species that is desirably removed from the stream (P16-19. 31-35). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to desirably remove the cations and anions of Freydina to form precipitates such as CaCO3 and MnCO3 to reduce hardness buildup. 
Regarding claim 7, Freydina teaches water is supplied to fill the first solid salt chamber and the second salt chamber of the reverse electrodialysis device (P35-39). 
Freydina is silent in teaching the water completely fills each chamber; however, it would have been obvious to one of ordinary skill in the art to fill the chambers completely in order to have the water smoothly flow through the device and to ensure a uniform electric field through each layer (P35). 
Allowable Subject Matter
Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach or fairly suggest a second cell stack in which multiple solid salt chambers and multiple precipitation chambers are alternately formed through a cation-exchange membrane and an anion-exchange membrane mounted alternately; where the multiple solid salt chambers are alternated and comprise a first solid salt chamber filled with a first water-soluble solid salt and a second solid salt chamber filled with a second water-soluble solid salt wherein one surface of the first cell stack and one surface of the second cell stack are disposed on the same plane to be spaced apart from each other at regular intervals, and the other surface of the first cell stack and the other surface of the second cell stack share either one of a solid salt chamber and a precipitation chamber.
Freydina (US 2007/0295604) teaches a plurality of alternately filled solid salt chambers alternately spaced between a plurality of precipitation chambers; however, these are not separate cells, and are comprised within one cell (Fig. 2). 
Kontturi et al. (US 5637084A) teaches an electrodialysis device with two adjacent parallel cells that share a solid salt chamber (Fig. 7). However, the device of Kotturi comprises only one solid salt solution, and the device is directed to a method of drug delivery. Therefore, one of ordinary skill in the art would not be motivated to combine the medical electrodialysis device structure of Kontturi with the water purification electrodialysis device of Freydina. Thus, none of the prior art of record, alone or in combination appear to teach, suggest or render obvious the invention of independent claim 1 combined with dependent claim 5, should amendments overcome the 112 rejection above. Claim 6 depends on claim 5, and therefore would be allowable for the same reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/            Examiner, Art Unit 1729   

/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729